Detailed Action
This corrected Notice of Allowance has been issued to fix (via examiner’s amendment) two self-evident typographical errors discovered during a final review of this application.  These examiner’s amendments are in addition to the examiner’s amendments already presented in the August 10, 2022 Notice of Allowance. The reasons for allowance from the previous Notice of Allowance remain in effect. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims presented on April 5, 2022 as follows:
Claim 5: replace the final comma with a period.
Claim 9: In line 11 replace the period after the word “signals” with a comma.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726